DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-15 directed to a method non-elected without traverse.  Accordingly, claims 11-15 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 11-15. (Canceled)

Allowable Subject Matter
Claims 1, 4-10, and 16 allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “wherein the lightly doped region comprises a first lightly doped region, and the first lightly doped region is located at a side of the heavily doped region away from a center of the active layer” as recited in claim 1.
With regards to claim 1, CHEN et al. (US 20170222059 A1, hereinafter Chen), the closest reference, discloses a display substrate, (FIGS. 3-9) comprising a base substrate (substrate 22) and thin-film transistors (TFT 231) disposed on the base substrate, 

each of the ohmic contact parts comprises a lightly doped region (doped region 236) and a heavily doped region, (heavy doped area 233) and an orthographic projection of the lightly doped region on the base substrate and an orthographic projection of the heavily doped region on the base substrate do not overlap each other,  (See FIG. 3, where the doped regions do not overlap)
 wherein an orthographic projection of the gate on the base substrate and the orthographic projection of the heavily doped region on the base substrate have an overlapping region.  (See FIG. 3, where the gate 334 and the ohmic contact overlap)
However, Chen does not explicitly wherein the lightly doped region comprises a first lightly doped region, and the first lightly doped region is located at a side of the heavily doped region away from a center of the active layer. No other reference found remedies these deficiencies.
Therefore, claim 1 is allowed, and claims 4-10, and 16 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812